Citation Nr: 0329004	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $1,666.46.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1953 to December 
1953.  In September 1992, the New York, New York, Regional 
Office reduced the veteran's Department of Veterans Affairs 
(VA) improved pension benefits as of February 1, 1992 based 
upon his receipt of union retirement benefits.  In October 
1992, the VA informed the veteran in writing of an 
overpayment of his VA improved pension benefits in the amount 
of $3,688.00 and his appellate and waiver rights.  In 
November 1992, the New York, New York, Regional Office 
proposed to retroactively terminate the veteran's VA improved 
pension benefits as of May 1, 1986 based upon his receipt of 
previously unreported earned income.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision of the New 
York, New York, Regional Office's Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$3,688.00.  In March 1993, the New York, New York, Regional 
Office effectuated the proposed termination of the veteran's 
VA improved pension benefits.  In October 1993, the veteran 
was informed in writing of the overpayment of VA improved 
pension benefits in the combined amount of $50,774.00 and his 
appellate and waiver rights.  

In June 1994, the Committee denied waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$47,086.00 upon its finding of fraud.  In December 1997, the 
Board remanded the veteran's appeal to the New York, New 
York, Regional Office for additional action.  

The veteran subsequently moved to Virginia.  In October 2002, 
the veteran's claims file was transferred to the Roanoke, 
Virginia, Regional Office (RO).  An October 2002 notation in 
the claims files indicates that the veteran initiated a 
Chapter 7 bankruptcy proceeding and $49,107.54 of the 
combined overpayment amount was subsequently discharged.  The 
Board has framed the issue on appeal as the veteran's 
entitlement to waiver of an overpayment of VA improved 
pension benefits in the amount of $1,666.46 as the remainder 
of the combined overpayments has been discharged by the 
veteran's bankruptcy proceedings and therefore is not subject 
to recovery by the VA.  According to the most recent audit, 
the entire amount of the remaining overpayment has already 
been recouped either by payment or withholding.  


FINDINGS OF FACT

1.  The veteran was initially awarded pension effective in 
1982 based on his report of no earned income.    

2.  In 1992, the RO was informed by an employer that the 
veteran began to receive earnings in April 1986 and had 
earned over $46,000 in 1990 and over $21,000 in 1991.  

3.  Income statements were filed by the veteran on several 
occasions between 1986 and 1992, wherein he denied having any 
wages from employment.  

4.  The RO thereafter took action to retroactively terminate 
the veteran's pension award effective May 1986 due to 
excessive income.  

5.  The veteran knowingly provided false information which 
led to his receiving VA pension benefits to which he was not 
entitled.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of the veteran's 
improved pension benefits in the amount of $1,666.46 is 
precluded by a finding of fraud on the part of the veteran. 
38 U.S.C.A. §§ 5107, 5302(c) (West 2002); 38 C.F.R. § 
1.962(b) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment in the calculated amount, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  A November 2002 VA letter 
to the veteran informed him of the evidence needed to support 
his waiver request; what actions he needed to undertake; and 
how the VA would assist him in developing his waiver request.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence. 38 C.F.R. § 1.962(b). In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual for guidance to the RO's 
committee on waivers. It is stated:

Fraud and misrepresentation. Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element. In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits. A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the [appellant's] knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In this case, the overpayment of pension occurred as a result 
of the veteran being paid pension since May 1986 on the basis 
of no earned income.  In fact, the record clearly establishes 
that the veteran did have earned income during the period of 
time in question with earnings for one year at least 
exceeding $40, 000.  In the Board's view, this overpayment 
was created as a result of fraud/ intentional 
misrepresentation by the veteran.  During the period of the 
overpayment, the veteran filed a number of statements 
concerning his income, which statements were requested in 
connection with his award of pension.  There is no doubt but 
that the veteran knew his pension award was based on income, 
yet all of these income disclosure statements signed by him 
contained reports of $0 in wages from employment.  In short, 
he specifically denied receiving income knowing that this 
erroneous information led to the payment of benefits to which 
he had no legal entitlement.  This constitutes fraud on his 
part and is a bar to waiver of recovery of the overpayment.  

The veteran has argued that he was not at fault in this 
erroneous reporting of income since he is unable to read.  
First, his statement concerning an inability to read is of 
doubtful credibility.  On at least one occasion, he has 
reported having 3 years of high school education.  See his 
claim for pension in February 1982.  Moreover, even if does 
have problems reading, this does not provide an excuse for 
giving false information.  He signed the documents reporting 
his lack of any wages from employment and must accept 
responsibility for the truth of the information provided 
therein.  Accordingly, a waiver of recovery of the 
overpayment of VA improved pension benefits to the veteran in 
the amount of $1,666.46 is precluded by a finding of 
fraud/misrepresentation on the part of the veteran.  




ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $1,666.46 is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

